IN THE UNITED sTATEs DISTRICT coUR'r FoR - ,`
THE soUTHERN DISTRICT oF GEORGIA s1 _
sAvANNAH DIvIsIoN ' " ’~* ai::[= ?U

UNITED STATES OF AMERICA

 

V. CASE NO. CRélO-OQQ
WAYNE MUNGIN,

Defendant.

v~.._,-../-_/\-._z~_/~_»-._/

 

O R D E R

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 123), to which no objections have been
filed. After a careful review of the record, the Court
concurs with the Report and Recommendation, which is
ADOPTED as the COurt's opinion in this case. Accordinqu,
it is the JUDGMENT of the Court that Defendant Wayne Munqin
is committed to the custody of the Attorney General for
treatment in accordance with 18 U.S.C. § 4241{d). The Court
DIRECTS that Defendant is ix) be placed. immediately in a
suitable facility for treatment for such a reasonable
period of time, not to exceed four months, as is necessary
to determine whether there is a substantial probability
that in the foreseeable future he will attain the capacity
to permit the proceedings to go forward. The Court further
DIRECTS the director of the facility in which Defendant is

hospitalized, pursuant to 18 U.S.C. § 424l(e), to notify

this Court when Defendant has recovered to such an extent
that he is able to understand the nature and consequences
of the pmoceedings against him and 133 assist properly in
his defense by filing a certificate with the clerk of this
Court. 18 U.S.C. § 424l(e).

46
SO ORDERED this aj'~day of March 2019.

 

WILLIAM T. MOORE,
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

